1
2
                               UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                  ***
5
6    ROBERT L. BUTTERFIELD,                                Case No. 3:19-cv-00039-MMD-WGC

7                                            Plaintiff                     ORDER

8            v.

9    KIM ADAMSON, et al.,

10                                       Defendants

11
12          Plaintiff filed an application to proceed in forma pauperis and submitted a civil

13   rights complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1.) The Court has not yet

14   screened the complaint.

15          After filing the complaint, Plaintiff filed a pleading titled “Plaintiff’s election to

16   dismiss/strike civil rights complaint 42 U.S.C. § 1983 Case No. 3:19-cv-00039.” (ECF No.

17   3.) The Court construes this pleading as a motion for voluntary dismissal. Under Federal

18   Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court order by

19   filing “a notice of dismissal before the opposing party serves either an answer or a motion

20   for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court grants Plaintiff’s motion

21   to voluntarily dismiss this action because no responsive pleading has been filed in this

22   case. As such, the Court dismisses this action without prejudice. If Plaintiff did not intend

23   to voluntarily dismiss this case, he may file a motion for reconsideration within 30 days

24   from the date of entry of this order.

25          It is ordered that the motion for voluntary dismissal (ECF No. 3) is granted.

26          It is further ordered that Plaintiff’s motion to proceed in forma pauperis (ECF No.

27   1) is denied as moot.

28          It is further ordered that this action is dismissed in its entirety without prejudice.
1           It is further ordered that if Plaintiff did not intend to voluntarily dismiss this case, he
2    may file a motion for reconsideration within 30 days from the date of entry of this order.
3           It is further ordered that the Clerk of the Court will enter judgment accordingly.
4           DATED THIS 9th day of December 2019.
5
6                                                MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
